Order entered November 18, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-22-01224-CV

              IN THE INTEREST AND PROTECTION OF C.C.

               On Appeal from the 354th Judicial District Court
                            Hunt County, Texas
                      Trial Court Cause No. 32861CR

                                     ORDER

      This is an appeal from an order requiring court-ordered mental health

services. Pursuant to Texas Health and Safety Code Section 574.070(e) and Texas

Rule of Appellate Procedure 2, we ORDER court reporter Shannon Sudderth to

file the reporter’s record no later than November 24, 2022.

      We further ORDER appellant to file appellant’s opening brief within ten

days of the filing of the reporter’s record and appellee to file its brief within ten

days of the filing of appellant’s brief. See TEX. HEALTH & SAFETY CODE §

574.070(e); TEX. R. APP. P. 2. Because this is an accelerated appeal, extension

requests will be disfavored.
      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Sudderth and the parties.


                                        /s/   CORY L. CARLYLE
                                              JUSTICE